Brooke, J.
(dissenting). The statute (3 Comp. Laws, § 8780, 3 Comp. Laws 1915, § 14Í42) provides that upon adoption:
“Such child shall thereupon become and be an heir at law of such person or persons, the same as if he or she were in fact the child of such person or persons.”
The reasoning of my Brother Bird, it seems to me, quite overlooks the fact that the child, whose interests are always paramount, is in no sense a party to what he calls the contract of adoption. There is no contract between the foster parent and the adopted child. The law at the request of the adoptive parent or parents fixes the status of the adopted child, and makes it exactly the same as if the adopted child had been born of the bodies of its foster parents. It is conceded that an adopted child will inherit from its natural parents as well as from its foster parents. Nowhere in the statute is it provided that a second adoption destroys or nullifies the relation upon which heirship is de*620pendent, created by the first adoption. As a natural, father cannot, by his consent to its adoption, deprive his offspring of his right to inherit, so, too, I think it should be held that an adoptive parent, who has voluntarily brought about the legal relationship of parent and child, may not, by his subsequent consent to his readoption, deprive such child of his right to inherit.
The judgment should be affirmed.